Exhibit 10.1
 
Merrill Lynch Logo [merrilllynch.jpg]


Master Confirmation of OTC Collared ASAP Minus
 
Date:
August 30, 2007 
ML Ref: ______________

 
To:
Dollar Tree Stores, Inc.  (“Counterparty”)

 
Attention:
Kent Kleeberger

 
From:
Merrill Lynch International (“MLI”)

 
 
Merrill Lynch Financial Centre

 
 
2 King Edward Street

 
 
London EC1A 1HQ

 
This master confirmation (this “Master Confirmation”), dated as of August 30,
2007, is intended to supplement the terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Merrill Lynch
International (“MLI”) and Dollar Tree Stores, Inc. (“Counterparty”).  This
Master Confirmation, taken alone, is neither a commitment by either party to
enter into any Transaction nor evidence of a Transaction. The terms of any
particular Transaction shall be set forth in (i) a Supplemental Confirmation in
the form of Exhibit A hereto (a “Supplemental Confirmation”), which shall
reference this Master Confirmation and supplement, form a part of, and be
subject to this Master Confirmation and (ii) a Trade Notification in the form of
Exhibit B hereto (a “Trade Notification”), which shall reference the relevant
Supplemental Confirmation and supplement, form a part of, and be subject to such
Supplemental Confirmation. This Master Confirmation, each Supplemental
Confirmation and the related Trade Notification together shall constitute a
“Confirmation” as referred to in the Agreement specified below.
 
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification evidence a complete binding agreement between
Counterparty and MLI as to the subject matter and terms of each Transaction to
which this Master Confirmation, such Supplemental Confirmation and Trade
Notification relate and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.
 
This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 1992 ISDA Master Agreement (Multicurrency -Cross Border) (the
“Agreement”) as if MLI and Counterparty had executed the Agreement on the date
of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method, New York law (without regard to the
conflicts of law principles) as the governing law and US Dollars (“USD”) as the
Termination Currency, (ii) the election that subparagraph (ii) of Section 2(c)
will not apply to the Transactions, (iii) the replacement of the word “third” in
the last line of Section 5(a)(i) with the word “first”, (iv) the election that
the “Cross Default” provisions of Section 5(a)(vi) shall apply to Counterparty
and MLI, with a “Threshold Amount” of USD50 million and (v) the amendment of
Section 5(a)(vi) to delete the phrase “or becoming capable at such time of being
declared” in the seventh line thereof). Notwithstanding the terms of Sections 5
and 6 of the Agreement, if at any time and so long as Counterparty has satisfied
its payment obligations under Section 2(a)(i) of the Agreement in respect of all
Transactions and has at the time no further payment obligations under such
Section, then unless MLI is required pursuant to appropriate proceedings to
return to Counterparty, or otherwise returns to Counterparty upon demand of
Counterparty, any portion of any such payment, (a) the occurrence of an event
described in Section 5(a) (excluding Section 5(a)(ii), Section 5(a)(iv) and
Section 5(a)(vii)) of the Agreement with respect to Counterparty shall not
constitute an Event of Default or a Potential Event of Default with respect to
Counterparty as the Defaulting Party and (b) MLI shall be entitled to designate
an Early Termination Date pursuant to Section 6(b) of the Agreement only as a
result of the occurrence of a Termination Event set forth in (i) Sections
5(b)(i) and 5(b)(ii) of the Agreement with respect to MLI as an Affected Party,
(ii) Section 5(b)(iii) of the Agreement with respect to MLI as a Burdened Party
and (iii) Section 5(b)(v) of the Agreement.
 

--------------------------------------------------------------------------------


For each Transaction, all provisions contained or incorporated by reference in
the Agreement shall govern this Master Confirmation, the Supplemental
Confirmation and each Trade Notification relating to such Transaction except as
expressly modified herein or in such Supplemental Confirmation or Trade
Notification.
 
If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated:  (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Agreement; and (v) the Equity
Definitions.
 
1.  Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions which,
together with the terms and conditions set forth in the related Supplemental
Confirmation and Trade Notification (in respect of the relevant Transaction),
shall govern each such Transaction.
 
 
General Terms:

 
 
Trade Date:
For each Transaction, as set forth in the Supplemental Confirmation.

 
 
Buyer:
Counterparty

 
 
Seller:
MLI

 
 
Shares:
Shares of common stock, $1.00 par value, of Counterparty (Ticker:  DLTR)

 
 
Forward Price:
The arithmetic average of the VWAP Prices for each Exchange Business Day in the
Calculation Period

 
 
VWAP Price:
For any Exchange Business Day, as determined by the Calculation Agent based on
the NASDAQ 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “DLTR.Q AQR_SEC” (or any successor thereto). For purposes of
calculating the VWAP Price, the Calculation Agent will include only those trades
that are reported during the period of time during which Counterparty could
purchase its own shares under Rule 10b-18(b)(2) and pursuant to the conditions
of Rule 10b-18(b)(3), each under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (such trades, “Rule 10b-18 eligible transactions”).

 
Forward Price
 
Adjustment Amount:
For each Transaction, as set forth in the Supplemental Confirmation.

 
2

--------------------------------------------------------------------------------


 
Calculation Period:
The period from and including the first Exchange Business Day immediately
following the Hedge Completion Date to and including the Termination Date (as
adjusted in accordance with the provisions hereof).

 
 
Termination Date:
For each Transaction, the Scheduled Termination Date set forth in the
Supplemental Confirmation (as the same may be postponed in accordance with the
provisions hereof); provided that MLI shall have the right to designate any date
(the “Accelerated Termination Date”) on or after the First Acceleration Date to
be the Termination Date by providing notice to Counterparty of any such
designation on such date.

 
 
First Acceleration Date:
For each Transaction, as set forth in the Supplemental Confirmation.

 
 
Hedge Period:
The period from and including the day immediately after the Trade Date to and
including the Hedge Completion Date (as adjusted in accordance with the
provisions hereof).

 
 
Hedge Completion Date:
For each Transaction, as set forth in the Trade Notification, to be the Exchange
Business Day on which MLI finishes establishing its initial Hedge Positions in
respect of such Transaction, as determined by MLI in its good faith and
commercially reasonable discretion, which date shall be subject to any
limitations set forth in the Supplemental Confirmation.

 
Hedge Period
 
Reference Price:
For each Transaction, as set forth in the Trade Notification, to be the
arithmetic average of the VWAP Prices for each Exchange Business Day in the
Hedge Period.

 
Market Disruption Event:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time” and inserting the
words “at any time on any Scheduled Trading Day during the Hedge Period or
Calculation Period or” after the word “material,” in the third line thereof.

 
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs in the Hedge Period or the Calculation
Period, the Calculation Agent may in good faith and acting in a commercially
reasonable manner postpone the Hedge Completion Date or the Termination Date, as
the case may be. In such event, the Calculation Agent must determine whether (i)
such Disrupted Day is a Disrupted Day in full, in which case the VWAP Price for
such Disrupted Day shall not be included for purposes of determining the Hedge
Period Reference Price or the Forward Price, as the case may be, or (ii) such
Disrupted Day is a Disrupted Day only in part, in which case the VWAP Price for
such Disrupted Day shall be determined by the Calculation Agent based on Rule
10b-18 eligible transactions in the Shares on such Disrupted Day effected before
the relevant Market Disruption Event occurred and/or after the relevant Market
Disruption Event ended, and the weighting of the VWAP Price for the relevant
Exchange Business Days during the Hedge Period or the Calculation Period, as the
case may be, shall be adjusted in a commercially reasonable manner by the
Calculation Agent for purposes of determining the Hedge Period Reference Price
or the Forward Price, as the case may be, with such adjustments based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares.
 
3

--------------------------------------------------------------------------------


If a Disrupted Day occurs during the Hedge Period or the Calculation Period, as
the case may be, and each of the seven immediately following Scheduled Trading
Days is a Disrupted Day, then the Calculation Agent, in its good faith and
commercially reasonable discretion, may either (i) deem such seventh Scheduled
Trading Day to be an Exchange Business Day and determine the VWAP Price for such
seventh Scheduled Trading Day using its good faith estimate of the value of the
Shares on such seventh Scheduled Trading Day based on the volume, historical
trading patterns and price of the Shares and such other factors as it deems
appropriate or (ii) further extend the Hedge Period or the Calculation Period,
as the case may be, as it deems necessary to determine the VWAP Price.
 
 
Exchange:
NASDAQ Global Select Market

 
 
Related Exchange(s):
All Exchanges.

 
Prepayment\
 
Variable Obligation:
Applicable

 
 
Prepayment Amount:
For each Transaction, as set forth in the Supplemental Confirmation.

 
 
Prepayment Date:
Two (2) Exchange Business Day following the Trade Date.

 
 
Settlement Terms:

 
 
Physical Settlement:
Applicable; provided that MLI does not, and shall not, make the agreement or the
representations set forth in Section 9.11 of the Equity Definitions related to
the restrictions imposed by applicable securities laws with respect to any
Shares delivered by MLI to Counterparty under any Transaction.

 
Number of Shares
 
to be Delivered:
A number of Shares equal to (a) the Prepayment Amount dividedby (b) the Forward
Price minus the Forward Price Adjustment Amount; provided that the Number of
Shares to be Delivered shall not be less than the Minimum Shares and not greater
than the Maximum Shares. The Number of Shares to be Delivered on the Settlement
Date shall be reduced, but not below zero, by (i) any Shares delivered pursuant
to the Initial Share Delivery described below and (ii) any Shares delivered
pursuant to the Minimum Share Delivery described below.

 
Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

 
 
Settlement Date:
Three (3) Exchange Business Days following the Termination Date.

 
 
Settlement Currency:
USD

 
 
Initial Share Delivery:
MLI shall deliver a number of Shares equal to the Initial Shares to Counterparty
on the Initial Share Delivery Date in accordance with Section 9.4 of the Equity
Definitions, with the Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.

 
Initial Share Delivery Date:
Two (2) Exchange Business Day following the Trade Date.

 
 
Initial Shares:
For each Transaction, as set forth in the Supplemental Confirmation.

 
4

--------------------------------------------------------------------------------


Minimum Share Delivery:
MLI shall deliver a number of Shares equal to the excess, if any, of the Minimum
Shares over the Initial Shares on the Minimum Share Delivery Date in accordance
with Section 9.4 of the Equity Definitions, with the Minimum Share Delivery Date
deemed to be a “Settlement Date” for purposes of such Section 9.4.

 
Minimum Share
 
Delivery Date:
Three (3) Exchange Business Days following the Hedge Completion Date.

 
 
Minimum Shares:
For each Transaction, as set forth in the Supplemental Confirmation.

 
 
Maximum Shares:
For each Transaction, as set forth in the Supplemental Confirmation.

 
 
Share Adjustments:

 
Potential Adjustment Event:
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

 
 
Extraordinary Dividend:
For any calendar quarter occurring (in whole or in part) during the period from
and including the first day of the Calculation Period to and including the
Termination Date, any dividend or distribution on the Shares with an ex-dividend
date occurring during such calendar quarter (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions).

 
 
Method of Adjustment:
Calculation Agent Adjustment

 
Consequences of Merger
 Events and Tender Offers:


 
(a)  Share for Share:
Modified Calculation Agent Adjustment

 
 
(b)  Share-for-Other:
Cancellation and Payment

 
 
(c)  Share-for-Combined:
Component Adjustment

 
 
Determining Party:
MLI

 
Tender Offer:
Applicable

 
Nationalization, Insolvency
 or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall be deemed to be the Exchange.

 
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of a Merger Event, a Tender Offer, a Nationalization, an Insolvency or a
Delisting, Cancellation and Payment applies to one or more Transactions
hereunder (whether in whole or in part), an Additional Termination Event (with
the Transactions (or portions thereof) to which Cancellation and Payment applies
being the Affected Transactions, Counterparty being the sole Affected Party and
the Early Termination Date being the date on which such Transactions would be
cancelled pursuant to Article 12 of the Equity Definitions) shall be deemed to
occur, and, in lieu of Sections 12.7 and 12.8 of the Equity Definitions, Section
6 of the Agreement shall apply to such Affected Transactions.
 
5

--------------------------------------------------------------------------------


 
Additional Disruption Events:

 
 
 (a)  Change in Law:
Applicable

 
 
(b)  Failure to Deliver:
Applicable

 
 
(c)  Insolvency Filing:
Applicable

 
        (d)  Loss of
 
       Stock Borrow:
Applicable; provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity
Definitions shall be amended by deleting the words “at a rate equal to or less
than the Maximum Stock Loan Rate” and replacing them with “at a rate of return
equal to or greater than zero”.

 
 
Hedging Party:
MLI

 
 
Determining Party:
MLI

 
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Additional Disruption Event, any Transaction is cancelled or
terminated, an Additional Termination Event (with such terminated Transaction(s)
being the Affected Transaction(s), Counterparty being the sole Affected Party
and the Early Termination Date being the date on which such Transaction(s) would
be cancelled or terminated pursuant to Article 12 of the Equity Definitions)
shall be deemed to occur, and, in lieu of Sections 12.7 and 12.8 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).
 
Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements:
Applicable

 
 
Transfer:
Notwithstanding anything to the contrary in the Agreement, MLI may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of MLI under any Transaction, in whole or in part, to an affiliate of
MLI whose obligations are guaranteed by Merrill Lynch & Co., Inc. without the
consent of Counterparty.

 
Counterparty’s Contact
Details for Purpose of
 
Giving Notice:
Kent Kleeberger, 500 Volvo Parkway, Chesapeake, VA 23320

 
MLI’s Contact
Details for Purpose of
 
Giving Notice:
Merrill Lynch International

 
 
Merrill Lynch Financial Centre

 
 
2 King Edward Street, London EC1A 1HQ

 
 
Attention: Gary Rosenblum

 
 
 Telephone No.: (212) 449-6309

 
 
With a copy to:
GMI Counsel

 
 
Merrill Lynch World Headquarters

 
 
4 World Financial Center, 5th Floor

 
 
New York, New York 10080

 
 
Attention: Global Equity Derivatives

 
 
Telephone No.:  (212) 449-6309

 
 
Facsimile No.:  (212) 449-6576

 
6

--------------------------------------------------------------------------------


2.  Calculation Agent:  MLI; provided that any disagreement regarding any
determination made by the Calculation Agent shall be resolved in accordance with
Section 20 of this Master Confirmation.
 
3.  Additional Mutual Representations, Warranties and Covenants of MLI and
Counterparty.  In addition to the representations and warranties in the
Agreement, each party represents, warrants and covenants to the other party
that:
 
(a)  Eligible Contract Participant.  (i) It is an “eligible contract
participant”, as defined in the U.S. Commodity Exchange Act (as amended), and
(ii) is entering into each Transaction hereunder as principal (and not as agent
or in any other capacity, fiduciary or otherwise) and not for the benefit of any
third party.
 
(b)  Accredited Investor.  Each party acknowledges that the offer and sale of
each Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) thereof and the provisions of Regulation D promulgated thereunder
(“Regulation D”). Accordingly, each party represents and warrants to the other
that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D, (iii) it will purchase each Transaction not with a view to the
distribution or resale thereof in a manner that would violate the Securities Act
and (iv) the disposition of each Transaction is restricted under this Master
Confirmation, the Securities Act and state securities laws.
 
4.  Additional Representations, Warranties and Covenants of MLI  In addition to
the representations, warranties and covenants in the Agreement and those
contained herein, MLI hereby represents, warrants and covenants to Counterparty
that:
 
(a)  with respect to (i) all purchases of Shares made by MLI during any relevant
Hedge Period in respect of any Transaction and (ii) purchases during the related
Relevant Period (as defined below) of a number of Shares equal to the Minimum
Shares for such Transaction less the number of Shares so purchased during the
related Hedge Period in respect of such Transaction, MLI will use good faith
efforts to effect such purchases in a manner so that, if such purchases were
made by Counterparty, they would meet the requirements of Rule 10b-18(b)(2), (3)
and (4), and effect calculations in respect thereof, taking into account any
applicable Securities and Exchange Commission no-action letters as appropriate
and subject to any delays between the execution and reporting of a trade of the
Shares on the Exchange and other circumstances beyond MLI’s control;
 
(b)  it will conduct its purchases in connection herewith in a manner that would
not be deemed to constitute a tender offer within the meaning of Section
14(d)(1) of the Exchange Act; and
 
(c)  for the avoidance of doubt, MLI has implemented reasonable policies and
procedures, taking into consideration the nature of its business, to ensure that
individuals making investment decisions would not violate laws prohibiting
trading on the basis of material nonpublic information. Such individuals shall
not be in possession of material nonpublic information during all relevant times
beginning on the date hereof and continuing through the Hedge Period and the
Calculation Period for any Transaction.
 
5.  Additional Representations, Warranties and Covenants of Counterparty.  In
addition to the representations, warranties and covenants in the Agreement and
those contained herein, as of (i) the date hereof, (ii) the Trade Date for each
Transaction hereunder and (iii) to the extent indicated below, each day during
the Hedge Period and Calculation Period for each Transaction hereunder,
Counterparty represents, warrants and covenants to MLI that:
 
7

--------------------------------------------------------------------------------


(a)  assuming the accuracy of the representations by MLI in Section 4(b) hereof,
the purchase or writing of each Transaction and the transactions contemplated
hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act;
 
(b)  it is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares);
 
(c)  each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program;
 
(d)  without limiting the generality of Section 13.1 of the Equity Definitions,
it acknowledges that MLI is not making any representations or warranties with
respect to the treatment of any Transaction under FASB Statements 128, 133 as
amended, or 149, 150, EITF 00-19, 01-6 or 03-6 (or any successor issue
statements) or under the Financial Accounting Standards Board’s Liabilities &
Equity Project;
 
(e)  Counterparty is in compliance with its reporting obligations under the
Exchange Act in all material respects and its most recent Annual Report on Form
10-K, together with all reports subsequently filed by it pursuant to the
Exchange Act, taken together and as amended and supplemented to the date of this
representation, do not, as of their respective filing dates, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
 
(f)  Counterparty shall report each Transaction as required under Regulation S-K
and/or Regulation S-B under the Exchange Act, as applicable;
 
(g)  Counterparty is not, and will not be, engaged in a “distribution” of Shares
or securities that are convertible into, or exchangeable or exercisable for
Shares for purposes of Regulation M promulgated under the Exchange Act
(“Regulation M”) at any time during the Hedge Period or the period commencing on
the first day of the Calculation Period and ending on the last day of the
Calculation Period or, in the event MLI designates an Accelerated Termination
Date or either party designates an Early Termination Date or an Early
Termination Date is deemed to occur, the 15th Exchange Business Day immediately
following such Accelerated Termination Date or Early Termination Date, as the
case may be, or such earlier day as elected by MLI and communicated to
Counterparty on such day (the “Relevant Period”) unless Counterparty has
provided written notice to MLI of such distribution (a “Regulation M
Distribution Notice”) not later than the Scheduled Trading Day immediately
preceding the first day of the relevant “restricted period” (as defined in
Regulation M); Counterparty acknowledges that any such notice may cause the
Hedge Period or the Calculation Period to be extended or suspended pursuant to
Section 6 below; accordingly, Counterparty acknowledges that its delivery of
such notice must comply with the standards set forth in Section 7 below;
 
(h)  Counterparty acknowledges that each Transaction is a derivatives
transaction in which it has granted MLI an option; MLI may purchase shares for
its own account at an average price that may be greater than, or less than, the
price paid by Counterparty under the terms of the related Transaction;
 
(i)  as of the Trade Date, the Prepayment Date, the Initial Share Delivery Date,
the Minimum Share Delivery Date and the Settlement Date for each Transaction,
Counterparty is not and will not be “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares equal to the Maximum Shares in compliance with the laws of the
jurisdiction of Counterparty’s incorporation;
 
(j)  Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended; and
 
8

--------------------------------------------------------------------------------


(k)  Counterparty has not and, during the Hedge Period or Relevant Period for
any Transaction, will not enter into agreements similar to the Transactions
described herein where any initial hedge period (however defined), the
calculation period (however defined) or the relevant period (however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period or relevant period
as provided in the relevant agreements) with any Hedge Period or Relevant Period
under this Master Confirmation. In the event that the initial hedge period,
calculation period or relevant period in any other similar transaction overlaps
with any Hedge Period or Relevant Period under this Master Confirmation as a
result of an extension of the Termination Date pursuant to Section 6 herein,
Counterparty shall promptly amend such transaction to avoid any such overlap.
 
6.  Suspension of Hedge Period or Calculation Period.
 
(a)  If Counterparty concludes that it will be engaged in a distribution of the
Shares for purposes of Regulation M, Counterparty agrees that it will, on a day
no later than the Scheduled Trading Day immediately preceding the start of the
relevant restricted period, provide MLI with a Regulation M Distribution Notice.
Upon the effectiveness of such Regulation M Distribution Notice, MLI shall halt
any purchase of Shares in connection with hedging any Transaction during the
relevant restricted period (other than any purchases made by MLI in connection
with dynamic hedge adjustments of MLI’s exposure to any Transaction as a result
of any equity optionality contained in such Transaction). If on any Scheduled
Trading Day Counterparty delivers the Regulation M Distribution Notice in
writing (and confirms by telephone) by 8:30 a.m. New York City time (the
“Notification Time”) then such notice shall be effective as of such Notification
Time. In the event that Counterparty delivers such Regulation M Distribution
Notice in writing and/or confirms by telephone after the Notification Time, then
such notice shall be effective as of 8:30 a.m. New York City time on the
following Scheduled Trading Day or as otherwise required by law or agreed
between Counterparty and MLI Upon the effectiveness of such Regulation M
Distribution Notice, the Calculation Period or the Hedge Period, as the case may
be, shall be suspended and the Termination Date or the Hedge Completion Date or
both, as the case may be, shall postponed for each Scheduled Trading Day in such
restricted period; accordingly, Counterparty acknowledges that its delivery of
such notice must comply with the standards set forth in Section 7 below,
including, without limitation, the requirement that such notice be made at a
time at which none of Counterparty or any officer, director, manager or similar
person of Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.
 
(b)  In the event that MLI reasonably concludes, in its good faith discretion,
based on advice of outside legal counsel, that it is appropriate with respect to
any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by MLI), for it to refrain from
purchasing Shares on any Scheduled Trading Day during the Hedge Period or the
Calculation Period, MLI may by written notice to Counterparty (confirmed by
telephone) elect to suspend the Hedge Period or the Calculation Period, as the
case may be, for such number of Scheduled Trading Days as is specified in the
notice; provided that MLI may exercise this right to suspend only in relation to
events or circumstances that are unknown to it or any of its affiliates at the
Trade Date of any Transaction, occur within the normal course of its or any of
its affiliates’ businesses, and are not the result of deliberate actions of it
or any of its affiliates with the intent to avoid its obligations under the
terms of any Transaction. The notice shall not specify, and MLI shall not
otherwise communicate to Counterparty, the reason for MLI’s election to suspend
the Hedge Period or the Calculation Period, as the case may be. The Hedge Period
or the Calculation Period, or both, as the case may be, shall be suspended and
the Termination Date shall be extended for each Scheduled Trading Day occurring
during any such suspension.
 
(c)  In the event that the Calculation Period or the Hedge Period, as the case
may be, is suspended pursuant to Section 6(a) or 6(b) above during the regular
trading session on the Exchange, such suspension shall be deemed to be an
additional Market Disruption Event, and the second and third paragraphs under
“Market Disruption Event” shall apply.
 
(d)  In the event that the Calculation Period is extended pursuant to any
provision hereof (including, without limitation, pursuant to Section 10(d)
below), the Calculation Agent, in its good faith and commercially reasonable
discretion, shall adjust any relevant terms of the related Transaction if
necessary to preserve as nearly as practicable the economic terms of such
Transaction prior to such extension; provided that Counterparty shall not be
required to make any additional cash payments or deliver any Shares in
connection with any such adjustments.
 
9

--------------------------------------------------------------------------------


7.  10b5-1 Plan.  Counterparty represents, warrants and covenants to MLI that
for each Transaction:
 
(a)  Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of Rule 10b5-1(c)(1)(i)(A) and (B) and each Transaction entered
into under this Master Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c).
 
(b)  Counterparty will not seek to control or influence MLI to make “purchases
or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under any
Transaction entered into under this Master Confirmation, including, without
limitation, MLI’s decision to enter into any hedging transactions. Counterparty
represents and warrants that it has consulted with its own advisors as to the
legal aspects of its adoption and implementation of this Master Confirmation,
each Supplemental Confirmation and each Trade Notification under Rule 10b5-1.
 
(c)  Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation, the relevant Supplemental
Confirmation or Trade Notification must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification, waiver or termination shall be made at any time at
which Counterparty or any officer, director, manager or similar person of
Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.
 
8.  Counterparty Purchases.
 
Counterparty (or any “affiliated purchaser” as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall not, without the prior written consent of
MLI, directly or indirectly purchase any Shares (including by means of a
derivative instrument), listed contracts on the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares (including, without
limitation, any Rule 10b-18 purchases of blocks (as defined in Rule 10b-18))
during any Hedge Period or Relevant Period (as extended pursuant to the
provisions hereof). During this time, any such purchases by Counterparty shall
be made through MLI, or if not through MLI, with the prior written consent of
MLI (which shall not be unreasonably withheld), and in compliance with Rule
10b-18 or otherwise in a manner that Counterparty and MLI reasonably believe is
in compliance with applicable requirements. However, the foregoing shall not
limit Counterparty’s ability, pursuant to its employee incentive plan, to
re-acquire Shares in connection with the related equity transactions or to limit
Counterparty’s ability to withhold shares to cover tax liabilities associated
with such equity transaction or otherwise restrict Counterparty’s ability to
repurchase Shares under privately negotiated transactions with any of its
employees, officers, directors or affiliates, so long as any re-acquisition,
withholding or repurchase does not constitute a “Rule 10b-18 purchase” (as
defined in Rule 10b-18). Furthermore, this Section shall not restrict any
purchase by Counterparty of Shares effected during any suspension of any Hedge
Period or Calculation Period in accordance with Section 6(b).
 
9.  Additional Termination Event.  The declaration of any Extraordinary Dividend
by the Issuer during the Calculation Period for any Transaction will constitute
an Additional Termination Event, with Counterparty as the sole Affected Party
and all Transactions hereunder as the Affected Transactions.
 
10.  Special Provisions for Merger Transactions.  Notwithstanding anything to
the contrary herein or in the Equity Definitions,
 
(a)  Counterparty shall, prior to the opening of trading in the Shares on any
day during any Hedge Period or Calculation Period on which Counterparty makes,
or expects to be made, any public announcement (as defined in Rule 165(f) under
the Securities Act of 1933, as amended) of any Merger Transaction, notify MLI of
such public announcement;
 
10

--------------------------------------------------------------------------------


(b)  promptly notify MLI following any such announcement that such announcement
has been made; and
 
(c)  promptly provide MLI with written notice specifying (i) Counterparty’s
average daily Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three
full calendar months immediately preceding the Announcement Date that were not
effected through MLI or its affiliates and (ii) the number of Shares purchased
pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act for the
three full calendar months preceding the Announcement Date. Such written notice
shall be deemed to be a certification by Counterparty to MLI that such
information is true and correct. In addition, Counterparty shall promptly notify
MLI of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. Counterparty acknowledges that
any such notice may cause the terms of any Transaction to be adjusted or such
Transaction to be terminated; accordingly, Counterparty acknowledges that its
delivery of such notice must comply with the standards set forth in Section 7;
and
 
(d)  MLI in its good faith and commercially reasonable discretion may (i) make
adjustments to the terms of any Transaction, including, without limitation, the
Termination Date, the Forward Price Adjustment Amount and the Maximum Shares to
account for the number of Shares that could be purchased on each day during the
Hedge Period or the Calculation Period in compliance with Rule 10b-18 following
such public announcement, provided that Counterparty shall not be required to
make any additional cash payments or deliver any Shares in connection with any
such adjustments or (ii) treat the occurrence of such public announcement as an
Additional Termination Event with Counterparty as the sole Affected Party and
the Transactions hereunder as the Affected Transactions.
 
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
 
11.  Acknowledgments.  The parties hereto intend for:
 
(a)  each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 555, 556, 560 and 561 of the Bankruptcy Code;
 
(b)  the Agreement to be a “master netting agreement” as defined in Section
101(38A) of the Bankruptcy Code;
 
(c)  a party’s right to liquidate or terminate any Transaction, net out or
offset termination values or payment amounts, and to exercise any other remedies
upon the occurrence of any Event of Default or Termination Event under the
Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code);
 
(d)  any cash, securities or other property transferred as performance
assurance, credit support or collateral with respect to each Transaction to
constitute “margin payments” (as defined in the Bankruptcy Code); and
 
(e)  all payments for, under or in connection with each Transaction, all
payments for the Shares and the transfer of such Shares to constitute
“settlement payments” and “transfers” (as defined in the Bankruptcy Code).
 
12.  Credit Support Documents.  The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral.
 
13.  Limitation on Set-off.  (a) Notwithstanding anything to the contrary in the
Agreement or the Equity Definitions, the calculation of any Settlement Amounts
and Unpaid Amounts shall be calculated separately for (A) all Terminated
Transactions in the Shares of the Issuer that qualify as equity under applicable
accounting rules (collectively, the “Equity Shares”) as determined by the
Calculation Agent and (B) all other Terminated Transactions under the Agreement
including, without limitation, Transactions in Shares other than those of the
Issuer (collectively, the “Other Shares”) and the netting and set-off provisions
of the Agreement shall only operate to provide netting and set-off (i) among
Terminated Transactions in the Equity Shares and (ii) among Terminated
Transactions in the Other Shares. In no event shall the netting and set-off
provisions of the Agreement operate to permit netting and set-off between
Terminated Transactions in the Equity Shares and Terminated Transactions in the
Other Shares.
 
11

--------------------------------------------------------------------------------


(b)  The parties agree that upon the occurrence of an Event of Default or
Termination Event with respect to a party who is the Defaulting Party or an
Affected Party (“X”), the other party (“Y”) will have the right (but not be
obliged) without prior notice to X or any other person to set-off or apply any
obligation of X owed to Y (or any Affiliate of Y) (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation) against any
obligation of Y (or any Affiliate of Y) owed to X (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation). Y will give
notice to the other party of any set-off effected under this Section 13.
 
Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 13 shall be
effective to create a charge or other security interest. This Section 13 shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).
 
(c)  Notwithstanding anything to the contrary in the foregoing, MLI agrees not
to set off or net amounts due from Counterparty with respect to any Transaction
against amounts due from MLI to Counterparty with respect to contracts or
instruments that are not Equity Contracts. “Equity Contract” means any
transaction or instrument that does not convey rights to MLI senior to claims of
common stockholders in the event of Counterparty’s bankruptcy.
 
14.  Early Termination.  In the event that an Early Termination Date (whether as
a result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction (except as a result of a Merger Event in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash), if MLI would owe any amount to Counterparty pursuant to Section 6(d)(ii)
of the Agreement (calculated as if the Transactions being terminated on such
Early Termination Date were the sole Transactions under the Agreement) (any such
amount, a “MLI Amount”), then, in lieu of any payment of such MLI Amount,
Counterparty may, no later than the Early Termination Date or the date on which
such Transaction is terminated, elect for MLI to deliver to Counterparty a
number of Shares (or, in the case of a Merger Event, a number of units, each
comprising the number or amount of the securities or property that a
hypothetical holder of one Share would receive in such Merger Event (each such
unit, an “Alternative Delivery Unit” and, the securities or property comprising
such unit, “Alternative Delivery Property”)) with a value equal to the MLI
Amount, as determined by the Calculation Agent (and the parties agree that, in
making such determination of value, the Calculation Agent may take into account
a number of factors, including the market price of the Shares or Alternative
Delivery Property on the date of early termination and the prices at which MLI
purchases Shares or Alternative Delivery Property to fulfill its delivery
obligations under this Section 14); provided that in determining the composition
of any Alternative Delivery Unit, if the relevant Merger Event involves a choice
of consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.
 
15.  Payment Date upon Early Termination.  Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as being
due in respect of an Early Termination Date under Section 6(e) of the Agreement
will be payable on the day that notice of the amount payable is effective;
provided that if Counterparty elects to receive Shares or Alternative Delivery
Property in accordance with Section 14), such Shares or Alternative Delivery
Property shall be delivered on a date selected by MLI as promptly as
practicable.
 
12

--------------------------------------------------------------------------------


16.  Special Provisions for Counterparty Payments.  The parties hereby agree
that, notwithstanding anything to the contrary herein or in the Agreement, in
the event that an Early Termination Date (whether as a result of an Event of
Default or a Termination Event) occurs or is designated with respect to any
Transaction and, as a result, Counterparty owes to MLI an amount calculated
under Section 6(e) of the Agreement (calculated as if the Transactions being
terminated on such Early Termination Date were the sole Transactions under the
Agreement), such amount shall be deemed to be zero. It is understood and agreed
that once Buyer has paid the Prepayment Amount for any Transaction, it has no
further obligations to deliver cash or securities upon the settlement of such
Transaction or under Section 6(e) of the Agreement in respect of such
Transaction.
 
17.  Claim in Bankruptcy.  MLI agrees that in the event of the bankruptcy of
Counterparty, MLI shall not have rights or assert a claim that is senior in
priority to the rights and claims available to the shareholders of the common
stock of Counterparty.
 
18.  Governing Law.  The Agreement, this Master Confirmation, each Supplemental
Confirmation, each Trade Notification and all matters arising in connection with
the Agreement, this Master Confirmation, each Supplemental Confirmation and each
Trade Notification shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (without reference to its
choice of laws doctrine).
 
19.  Offices.
 
(a)  The Office of MLI for each Transaction is:  Merrill Lynch Financial Centre,
2 King Edward Street, London EC1A 1HQ.  The Office of Counterparty for each
Transaction is:  500 Volvo Parkway, Chesapeake, Virginia 23320.
 
20.  Arbitration.  The Agreement, this Master Confirmation, each Supplemental
Confirmation and each Trade Notification are subject to the following
arbitration provisions:
 
(a)  All parties to this Confirmation are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed.
 
(b)  Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.
 
(c)  The ability of the parties to obtain documents, witness statements and
other discovery is generally more limited in arbitration than in court
proceedings.
 
(d)  The arbitrators do not have to explain the reason(s) for their award.
 
(e)  The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.
 
(f)  The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.
 
(g)  The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.
 
Counterparty agrees that any and all controversies that may arise between
Counterparty and MLI, including, but not limited to, those arising out of or
relating to the Agreement or any Transaction hereunder, shall be determined by
arbitration conducted before The New York Stock Exchange, Inc. (“NYSE”) or NASD
Dispute Resolution (“NASD-DR”), or, if the NYSE and NASD-DR decline to hear the
matter, before the American Arbitration Association, in accordance with their
arbitration rules then in force. The award of the arbitrator shall be final, and
judgment upon the award rendered may be entered in any court, state or federal,
having jurisdiction.
 
13

--------------------------------------------------------------------------------


No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until:  (i) the class certification is denied; (ii)
the class is decertified; or (iii) Counterparty is excluded from the class by
the court.
 
Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Confirmation except to the extent stated
herein.”
 
21.  Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.
 

   

14

--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Master Confirmation enclosed for that
purpose and returning it to us.
 
Very truly yours,
 
MERRILL LYNCH INTERNATIONAL
 


 
By: _/s/ Tyler Mullin_____________________________
 
Name:  Tyler Mullin
 
Title:  Equity Derivatives Documentation
 
Confirmed as of the date first above written:
 
DOLLAR TREE STORES, INC.
 


 
By: __/s/ Kent A. Kleeberger__________________________
 
Name:                 Kent Kleeberger
 
Title:                 Senior Vice President, Chief Financial Officer
 
Acknowledged and agreed as to matters relating to the Agent:
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
 
solely in its capacity as Agent hereunder
 


 
By: _/s/ Fran Jacobson______________________________
 
Name:  Fran Jacobson
 
Title:  Vice President, Equity Derivatives Documentation
 


 

 
Back to Form 10Q [form10q.htm]
Forward to Exhibit 10.2 [ex10_2.htm]
15

--------------------------------------------------------------------------------